Name: Council Regulation (EC) No 3071/95 of 22 December 1995 amending, for the 19th time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: environmental policy;  fisheries
 Date Published: nan

 No L 329/14 EN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC ) No 3071/95 of 22 December 1995 amending, for the 19th time, Regulation (EEC ) No 3094/86 laying down certain technical measures for the conservation of fishery resources Whereas this trend should be checked and the mesh sizes used for passive gear such as bottom set gillnets, entangling nets and trammel nets should be designed to achieve selective catches of the target species or group of target species ; Whereas biological parameters for the species concerned differ between geographical areas; whereas these differences justify the application of different measures in those areas ; Whereas in order to permit fishermen adequate time to adapt existing gear to the new requirements, a sufficient transition period should be provided; Whereas Regulation ( EEC ) No 3094/86 should therefore be amended, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas under Articles 2 and 4 of Council Regulation ( EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 3 ), the Council must adopt, in the light of available scientific opinion, the conservation measures needed to guarantee the rational and responsible exploitation of living marine aquatic resources on a sustainable basis ; whereas, to this end, the Council may establish technical measures regarding fishing gear and methods of using it; Whereas it is necessary to define principles and certain procedures for establishing these technical measures at Community level, so that each Member State can manage fishing activities in the maritime waters under its jurisdiction or sovereignty; Whereas Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ( 4 ) lays down the general technical rules for catching and landing biological resources in the waters which it defines ; Whereas fishing activities using passive gear, in particular bottom set gillnets, entangling nets and trammel nets , have increased sharply over recent decades in the waters of the European Union; Whereas there is an increasing tendency to use smaller and smaller mesh sizes for bottom set gillnets, entangling nets and trammel nets, which is resulting in increasing mortality rates for juveniles of the target species of the fisheries concerned; Article 1 Regulation ( EEC ) No 3094/86 is hereby amended as follows : 1 . The following paragraph 12 shall be added to Article 2 : ' 12 ( a ) Bottom set gillnets , entangling nets and trammel nets with mesh sizes that do not correspond to any of the categories set out in Annexes VI or VII shall be prohibited and may not be kept on board fishing vessels . In the case of trammel nets, the mesh size referred to in this Regulation is that of the piece of net with the smallest mesh size . ( b ) When catches are made in regions 1 and/or 2 by fishing vessels using bottom gillnets, entangling nets and/or trammel nets with mesh sizes corresponding to one of the categories set out in Annex VI, the percentage of quantities retained on board expressed in live weight, for one or any combination of species or groups of species mentioned in the corresponding mesh size category, may not be less than 70% . ( c ) When catches have been made in region 3 by fishing vessels using bottom set gillnets, entangling nets and/or trammel nets with (') OJ No C 348 , 9 . 12 . 1994, p. 7 . ( 2 ) OJ No C 56 , 6 . 3 . 1995 , p. 55 . (') OJ No L 389, 31 . 12 . 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . ( 4 ) OJ No L 288 , 11 . 10 . 1986 , p . 1 . Regulation as last amended by Regulation (EC ) No 2251/95 (OJ No L 230, 27. 9 . 1995 , p . 11 ). 30 . 12 . 95 [ EN Official Journal of the European Communities No L 329/15 ( e ) Letters ( a ), ( b ), ( c ) and (d ) shall not apply to catches of salmonidae and agnatha^ 2 . Annexes VI and VII shall be added in accordance with the Annex to this Regulation . mesh sizes corresponding to one of the categories set out in Annex VII, the percentage of quantities retained on board expressed in live weight, for one or any combination of species or groups of species mentioned in the corresponding mesh size category, may not be less than 70% . (d ) For the purposes of this Regulation, the following definitions apply: ( i ) " bottom set gillnets or entangling nets " are any gear made up of a single piece of net, fixed by any means to the bottom; ( ii ) " trammel nets " are any gear made up of two or more pieces of net hung jointly in parallel on a single headline , fixed by any means to the bottom of the sea . Article 2 This Regulation shall enter into force two years following the date of its publication in the Official Journal of the European Communities. Detailed rules for the application of this Regulation including the measurement of mesh size shall be adopted in accordance with the procedure laid down in Article 18 of Regulation (EEC ) No 3760/92 no later than 31 December 1997 . This Regulation shall be binding in its entirety and "directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA No L 329/16 HEN Official Journal of the European Communities 30 . 12 . 95 ANNEX 'ANNEX VI Regions 1 and 2 Species/mesh 10-30 mm 50-70 mm 90-99 mm 100-1 19 mm 120-219 mm ^ 220 mm Pilchard (Sardina pilchardus) * - ¢ * ¢ Eel (Anguilla anguilla) * 4 ­ » * ­ Sprat (Sprattus sprattus) * * * * * * Horse mackerel (Trachurus trachurus) * «- » * * Herring (Clupea harengus) * * * * * Mackerel (Scomber scombrus) * # * # Red mullets (Mullidae) * * # * * Garfish (Belone spp.) * * * * * Bass (Dicentrarchus labrax) * * * Grey mullets (Mugilidae) * * * Dab (Limanda limanda) * - * Haddock (Melanogramus aeglefinus) «- * * Whiting (Merlangius merlangus) ( 2 ) Ã ¦ * * Flounder (Platichthys flesus) t * * Sole (Solea vulgaris) I * * * Plaice (Pleuronectes platessa) * * # Cuttlefish (Sepia spp.) * * * Cod (Gadus morrhua) * Pollack (Pollachius pollachius) ( 3 ) * * Ling (Molva molva) * * Saithe (Pollachius virens) * *- Hake (Merluccius merluccius) ( 3 ) * * Spurdog (Squalus acanthias) * Spotted dogfish (Scyliorhinus spp .) * * Megrim (Lepidorhombus spp .) * * Lumpfish (Cyclopterus lumpus) * * Others * C ) (') Catches of anglerfish ( Lophius spp.) taken from ICES divisions VI and VII and retained on board in excess of 30% of the total catch on board from those areas must be taken with a minimum mesh size of 250 mm or greater. ( 2 ) In ICES divisions Vile and VIId, for a period of two years following the entry into force of this Regulation , the minimum size will be 90 mm. ( ¢') In ICES divisions Vile and VIId , for a period of two years following the entry into force of this Regulation , the minimum size will be 110 mm. Official Journal of the European Communities No L 329/1730 . 12 . 95 | EN ANNEX VII Region 3 Species/mesh size &lt; 40 mm 40-49 mm 50-59 mm 60-79 mm 80-99 mm ^ 100 mm Pilchard (Sardina pilchardus) * - * * * * Prawns (Palaemon spp.) * # * * # Rainbow wrasse (Coris julis) X ­ * * a ­ * * Bogue (Boops boops) * * * * * * Shrimps (Penaeus spp.) - * ¢ * * Mantis shrimp (Squilla mantis) * * * * Red mullets (Mullidae) * * * * Wedge sole (Dicologoglossa cuneata) * * * * * Wrasses (Labridae) * * * * * Horse mackerel (Trachurus trachurus) * * * # Mackerel (Scomber scombrus) * * * * Pout (Trisopterus luscus) * * * * Cuttlefish (Sepia spp.) * * * # Gurnards (Triglidae) * * * * Sea breams (Sparidae) * - * Rockfish (Scorpaenidae) * * * Eyed sole (Microchirus acevia) * * * Short-finned squid (Ommatostrephidae) * * * Conger (Conger conger) * * * Forkbeards (Phycis spp.) * * # Brill (Scophtalmus rhombus) * * Weavers (Trachinidae) * * * Picarels (Centracanthidae) * * Bass (Dicentrarchus labrax) » * Whiting (Merlangius merlangus) * * Turbot (Psetta maxima) * * Pollack (Pollachius pollachius) # # Flounders (Pleuronectidae) * * Sole (Solea vulgaris) (') * Hake (Merluccius merluccius) ( l ) # Others ( 2 ) * (') In ICES divisions VIIIc and IX the minimum mesh size will be 80-99 mm. However, for a period of two years following the entry into force of this regulation, the minimum mesh size will be 60 mm. ( 2 ) Catches of anglerfish ( Lophius spp .) and retained on board in excess of 30% of the total catch on board must be taken with a minimum mesh size of 220 mm or greater.'